Citation Nr: 0628234	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  98-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for disorders of the 
right eye and right upper eyelid.

3.  Entitlement to an initial compensable rating for 
residuals of a nasal bone fracture.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2000, the Board decided several other issues that 
were on appeal and remanded the issues listed above.  In 
November 2002, the Board issued a decision that denied the 
claims listed on the title page.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2003, the Court issued 
an order vacating the Board decision and remanding the case 
back to the Board for further action.  The Board remanded the 
claims for additional development and adjudicative action 
consistent with the Court's order.  The case was remanded 
again earlier this year to obtain a missing volume of the 
veteran's claims folder.  That volume has been located, and 
the case is ready for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has current residuals of frozen feet.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current right eye disorder or a right 
upper eyelid disorder which is related to service.

3.  The nasal fracture has not resulted in a 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.


CONCLUSIONS OF LAW

1.  Residuals of frozen feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2. A right eye/right upper eyelid disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable initial rating for a nasal 
fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.96, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in July 2004, which is after initial 
consideration of the claims (and which timing will be 
discussed below), VA advised the veteran of the essential 
elements of the VCAA.  VA informed the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was also informed of the types of evidence needed in 
a claim for service connection and an increased rating.  
Finally, he was told that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.  

As noted above, the July 2004 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  First, it must be noted that the 
claims for service connection and an increased rating were 
filed prior to the passage of the VCAA, and therefore it was 
impossible for a letter to be sent to the veteran prior to 
initial consideration of the claims.  Second, the veteran has 
had an opportunity to respond to the VCAA letter, supplement 
the record, and participate in the adjudicatory process after 
the notice was given.  The claim was subsequently 
readjudicated by the RO in September 2004 and again in March 
2005, when it issued supplemental statements of the case.  
For these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, and thus any questions as to the 
appropriate effective date and evaluation to be assigned have 
therefore been rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained multiple private 
medical records and VA medical records identified by the 
veteran.  It has also obtained the medical records relied 
upon by the Social Security Administration in awarding the 
veteran disability benefits.  Further, VA provided the 
veteran with examinations in connection with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Residuals of frozen feet

During the hearing held before the undersigned in October 
1999, the veteran testified that while he was stationed in 
Germany he was exposed to cold weather which got down to 45 
degrees below zero.  He reported that after that he lost 
feeling in the feet and was treated for an extended period 
for loss of circulation.  He said that the doctors in service 
told him that he should always wear white socks.  He said 
that currently he had problems with his feet when it got 
cold.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for residuals of frozen feet.  
The veteran has asserted that he had frozen feet while in 
service.  While he is competent to assert that his feet were 
in cold weather, he is not competent to state that he had 
frostbite.  The service medical records do not substantiate 
the veteran's allegation of having sustained "frozen feet" 
while in service, and the Board does not accept the veteran's 
report of history, as the objective records in the claims 
file refute his assertions.  For example, the veteran was 
seen in January 1962 with a complaint that his feet would 
swell when he did any excessive walking.  The examiner noted 
the veteran had taken a road march the day prior.  He stated 
there was some swelling noted in the left foot.  The veteran 
was seen by a different doctor, who stated that the veteran's 
feet were "OK now" and that the veteran was instructed in 
cold weather care.  There was no finding of residuals of 
frostbite or frozen feet or of circulation problems.

Additionally, when seen in March 1962, the veteran was 
diagnosed with a mild case of athlete's foot.  There was no 
report of or diagnosis of residuals of frostbite or frozen 
feet.  In April 1964, the veteran reported he had dropped an 
object on the dorsum of his right foot.  The examiner stated 
that the veteran had sustained a contusion of the right first 
metacarpal.  Again, there was no report by the veteran of 
having difficulty with his feet due to a prior experience of 
having frozen feet, and the examiner made no clinical 
findings of residuals of such.  Finally, at separation, 
clinical examination of the feet revealed pes planus only.  
There was no finding of any residuals from frostbite or 
frozen feet.  The veteran has indicated he was treated for 
circulation problems for an extended period of time.  If that 
is true, it would be reasonable to assume that the 
circulation problems would have been noted in the separation 
examination.  In the report of medical history completed by 
the veteran at that time, he denied any history of "foot 
trouble," "neuritis," and "paralysis."  This is 
additional evidence against the veteran's current assertion 
that he had had foot and/or circulation problems throughout 
his time in service following his "frozen feet," as he 
denied any such symptoms.  The Board accords more probative 
value to the veteran's report of medical history at his 
discharge from service than his current claims, as they were 
made contemporaneous to his time in service.  

Further supporting the finding that the preponderance of the 
evidence is against a determination that the veteran has 
current residuals of frozen feet as a result of service is 
the lack of evidence of continuity of symptomatology 
following the veteran's discharge from service.  First, there 
are no medical records dated prior to 1981 to show that the 
veteran complained of or was treated for residuals of frozen 
feet.  The earliest medical records in the claims file date 
back to 1981, and they are from the veteran's primary 
physician (whom he continues to see).  In none of these 
clinical records, which are as recent as 2000, is there a 
report by the veteran of having cracking of the skin or 
irritability of the feet since service or a finding by 
Dr. Lemmon that the veteran had residuals of frozen feet from 
service.  (There is a November 1984 entry involving the left 
foot, but that related to the veteran being "[f]inned by a 
catfish" in that area).

Finally, a VA medical professional made a determination that 
the veteran had no current residuals of frozen feet.  In 
February 2001, the VA examiner had an opportunity to review 
the veteran's claims file and reported relevant in-service 
findings.  The veteran stated that while on active duty he 
served in Germany during very cold weather, and developed 
foot trouble.  The examiner indicated that the foot trouble 
that the veteran developed was classic tinea pedis with 
breaks between virtually all of the toes.  The veteran 
reported he felt that it was due to the frozen foot exposure.  
The examiner stated that while he could not rule that out as 
a possibility, he felt that it was much more likely that the 
veteran had a difficult problem with tinea pedis which, and 
as is often the case, was rather non-responsive to therapy.  
It was noted that as soon as the veteran got out of service, 
he quit having trouble with tinea pedis.  He worked from 1964 
to 1997, and never lost any time from work because of a foot 
problem.

On examination, there were no abnormal skin changes.  The 
veteran had palpable pulses in both feet, and no peripheral 
neuritis.  The examiner noted that even though the veteran 
had diabetes mellitus, he had no sensory loss and no motor 
dysfunction other than that related to a stroke.  He had a 
mild degree of pes planus with no calluses, and no other 
complications.  There was currently no tinea pedis.  The 
examiner concluded that he found no physical evidence that 
would fit any of the categories of sequelae following cold 
exposure of extremities.  Specifically, the veteran's feet 
had no skin changes, no peripheral neuritis, no 
interphalangeal arthritis, no toe deformity, and no 
callosities.

The veteran has submitted a December 2004 letter from Dr. 
Lemmon, wherein he stated, "[The veteran] relates a history 
to me that his feet were nearly frozen with frostbite during 
his service in the Army in Germany.  He's had continued 
cracking of the skin and irritability of the feet ever since.  
He now has some onset of peripheral neuropathy."  (Emphasis 
added.)

The Board finds that the February 2001 VA medical opinion is 
more probative as to whether or not the veteran has a current 
disability as a result of in-service cold exposure than Dr. 
Lemmon's report of the veteran's medical history.  First, as 
stated above, the Board does not find credible the veteran's 
report of history of having frozen feet and extended 
treatment for circulation problems in service and "cracking 
of the skin and irritability of the feet ever since."  The 
objective service medical records nor the objective post 
service medical records support his assertions, and, in fact, 
refute them, including Dr. Lemmon's own medical records.  
Those records cover almost a 20-year time period and show no 
complaints by the veteran of continued cracking of the skin 
and irritability of the feet.  The veteran was seeing Dr. 
Lemmon regularly for other disabilities, such as eczema, 
lupus, hypertension, cardiovascular problems, diabetes 
mellitus (which has been noted to be uncontrolled), and other 
disabilities.  The first documentation of the veteran 
complaining of residuals of frozen feet was when he filed his 
claim for service connection in July 1997-more than 30 years 
following his discharge from service.  This is further 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Second, based upon the wording in Dr. Lemmon's letter, it is 
unclear if he is attempting to attribute the "onset of 
peripheral neuropathy" to frostbite in service.  He reported 
the veteran's medical history and then stated the veteran had 
the onset of peripheral neuropathy without stating that 
peripheral neuropathy was the result of frostbite or frozen 
feet in service.  Thus, even if the Board accepts that the 
veteran has peripheral neuropathy of the feet, it finds that 
such disability has not been attributed to the veteran's 
service.  

The veteran's representative has asserted that Dr. Lemmon's 
December 2004 letter "demonstrates that [the veteran] 
continues to suffer from a frostbite injury sustained while 
stationed in Germany, with symptoms manifested in 'continued 
cracking of the skin and irritability of the feet', as well 
as the development of peripheral neuropathy as a consequence 
of the frostbite injury."  (Emphasis added.)  Again, the 
Board does not find that the wording in Dr. Lemmon's letter 
provides a nexus between the diagnosis of peripheral 
neuropathy and the veteran's service.  Even if it did, the 
Board has determined that the veteran's report of medical 
history of what happened in service and after service 
(continued problems with cracking and irritability of the 
feet) is not credible and not supported by objective medical 
evidence.  A medical opinion based upon inaccurate factual 
premises is to be accorded little to no probative value, 
particularly when the post service medical records by Dr. 
Lemmon do not support the veteran's report of medical 
history.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board 
is not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises); see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  Dr. Lemmon's 
medical opinion is clearly based upon history reported by the 
veteran, as the service medical records show no continued 
symptoms of frozen feet and his own clinical records fail to 
show such symptoms.

The Board has accorded high probative value to the detailed 
findings made in the February 2001 examination report.  
There, the examiner noted which clinical findings would be 
indicative of past cold exposure and how the veteran did not 
exhibit any such symptoms.  Dr. Lemmon merely provided a 
diagnosis without attributing such diagnosis to in-service 
cold exposure for the reasons discussed above.  Therefore, 
his opinion is outweighed by the VA medical opinion.  The 
Board has determined that the preponderance of the evidence 
is against a finding that the veteran has current residuals 
of frozen feet in service.  Again, while he may have 
peripheral neuropathy in his feet, the preponderance of the 
evidence is against a finding that it is attributable to in-
service cold exposure.  Without evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  The Board notes that lay persons, such as the 
veteran and the veteran's representative, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of frozen feet, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Right eye/right upper eyelid disorder

During the hearing held in October 1999, the veteran 
testified that he was treated for six to eight months in 
service for an eye problem.  He said that he had to wear a 
patch over the eye, and that doctors put medication in the 
eye.  He reported an incident in service when he was hit in 
the eye by an antenna.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a right eye or right 
upper eyelid disorder.  Specifically, the preponderance of 
the evidence is against a finding that the veteran has a 
current right eye/eyelid disorder that is the result of an 
in-service eye injury.  The veteran's service medical records 
show that he was treated on several occasions for complaints 
pertaining to the right eye and right eyelid.  For example, 
records dated in September 1962 show that the veteran 
reported having a sensation of having a foreign body in his 
right eye.  A record dated in September 1963 shows that he 
sustained a laceration and contusion over the right upper 
eyelid in a football game.

The report of a medical examination conducted in July 1964 
for the purpose of his separation from service shows that 
clinical evaluations of the eyes, ophthalmoscopic, pupils, 
and ocular motility were all normal.  The veteran's visual 
acuity was 20/20 in both eyes for distant and near vision.  
The report of a medical history completed by the veteran at 
that time shows that he denied having eye trouble.  Thus, at 
separation, there was no clinical evidence of any residual 
eye disability.  A private treatment record from William 
Woodfin, M.D., dated in July 1997, shows that the veteran has 
a history of drooping of the right eyelid; however, the 
doctor attributed the symptom to a post service cerebral 
infarct.

A February 2001 VA examination report shows that the veteran 
gave a history of having trauma to both eyes while on active 
duty when he was struck in the face by an antenna.  He said 
that he was treated for several months while in Germany.  The 
examiner reviewed the claims file and noted the documentation 
of an episode of a foreign body sensation in 1962, but noted 
there was no clear documentation of injury to the right eye.  
The examiner stated that there was a history of right upper 
eyelid drooping with acute onset in July 1997.  This was 
thought to be due to a central nervous system infarct which 
had been noted on magnetic resonance imaging.

On physical examination, the veteran's visual acuity in the 
right eye was 20/40 uncorrected, and 20/20 corrected.  His 
pupils were equal at 5 mm.  They were equally round and 
reactive to light.  No afferent pupil defect was found.  On 
external exam, there were no visible eyelid scars identified.  
No cicatrical changes were found.  There was no significant 
eyelid malposition noted, and no significant ptosis noted in 
either eye.  On slit lamp examination, the lids and lacrimal 
were normal for both eyes.  The conjunctive and sclera were 
quiet and normal appearing.  The cornea was clear in the 
right eye.  The anterior chamber was deep and clear.  The 
iris was normal.  The lenses had 1-2+ nuclear sclerosis in 
both eyes.  On dilated fundus examination, the vitreous was 
clear in both eyes.  The disk was normal in both eyes.  The 
vessels, macular and periphery were normal in both eyes.

The pertinent impressions were no eye lid abnormality found, 
and history of possible foreign body, right eye - no sequelae 
found.  The impressions also included mild cataracts, both 
eyes.  The examiner commented that there was no significant 
right eyelid or right eye abnormality found on current exam 
which might represent sequelae of possible trauma of the 
right eye.  He further stated that the exact etiology of the 
cataracts was unknown, but it was more likely than not that 
the cataracts were age related and unrelated to trauma.

In the December 2004 letter, Dr. Lemmon stated the veteran 
had been "hit in the right eye during an accident while 
serving in the Army and he's had some difficulty with vision 
in the eye since that time."  However, a February 2005 VA 
examination report shows that the examiner had an opportunity 
to review the claims file and examine the veteran.  She 
stated she could find no evidence to suggest the veteran had 
any residuals from that injury in service (she noted he had 
diabetic retinopathy).  In noting the veteran had a visual 
problem, she stated it was more likely than not that any 
visual problem the veteran currently had was not related to 
military service.  The examiner added, "There is nothing to 
substantiate that a visual problem in the right eye is 
related to his service in the military."  

The Board finds that the February 2001 and February 2005 VA 
medical opinions outweigh Dr. Lemmon's cursory opinion.  
Again, in Dr. Lemmon's clinical records covering almost a 20-
year time frame, there are no complaints by the veteran of 
having visual problems nor of clinical findings by Dr. Lemmon 
that the veteran had visual problems.  The implication of the 
December 2004 letter is that the veteran has complained of 
visual problems since the injury in service, which the 
objective evidence in the claims file does not support.  At 
best, Dr. Lemmon's opinion is based upon history provided by 
the veteran, which history is inaccurate.  Therefore, his 
opinion is accorded little to no probative value.  See Black, 
5 Vet. App. 177; Swann, 5 Vet. App. 229; Reonal, 5 Vet. 
App. 458; Guimond, 6 Vet. App. 69.  Nevertheless, Dr. 
Lemmon's opinion is outweighed by two, VA medical opinions, 
where the examiners reviewed the claims file and reported 
their clinical findings in detail and stated that the veteran 
had no residuals from the in-service eye injuries.   

In summary, the laceration of the right upper eye lid in 
service resolved, and the veteran does not currently have any 
clinically-demonstrated disability of the right eye lid as a 
result of the in-service injury. In addition, although the 
veteran was treated in service for irritation of the right 
eye, he does not currently have any right eye disorder which 
is related to service.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for right 
eye/right eyelid disability, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

The veteran contends that the service-connected residuals of 
a nasal bone fracture should be rated higher than the 
currently-assigned noncompensable evaluation because he has 
difficulty getting air through the right nostril.  During the 
hearing held in October 1999, the veteran testified that as a 
result of his nasal fracture he had difficulty breathing 
through his nose on the right side.  His representative 
requested that the veteran be afforded an examination to 
determine the degree of obstruction.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of a nasal bone fracture.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 6502, a 10 percent rating is warranted 
if there is a 50 percent obstruction of the nasal passages on 
both sides, or where there is complete obstruction on one 
side.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for residuals of a nasal 
bone fracture.  The evidence demonstrates that the veteran's 
nasal fracture has not resulted in obstruction in both 
nostrils of 50 percent or complete obstruction in one of his 
nostrils.  In October 1997, the veteran complained of nasal 
stuffiness over a one-to-two-month time period, and 10 days 
later, he was noted to have clear nasal drainage.  The 
February 2001 VA examination report shows that the examiner 
noted that the veteran had a fractured nose while he was on 
active duty.  The veteran complained of having nasal 
obstruction at that time.  

Examination of the nose indicated that there was a deviated 
septum, but it was not markedly deviated.  The veteran had 
swollen middle and inferior turbinates as though he had 
chronic allergic rhinitis which was not service related.  The 
nasal septum was deviated to the left, and there was air flow 
on both sides of the nostril.  There appeared to be very 
little nasal obstruction.  The examiner estimated that there 
was 20 percent nasal obstruction on the right side and 40 
percent obstruction on the left side.  The examiner had 
another physician offer a second opinion, and her estimate of 
the degree of obstruction was essentially the same.  The 
examiner felt that the veteran's nasal obstruction did not 
warrant a nasal septal reconstruction.

The findings on objective examination have higher probative 
value than the subjective, nonspecific testimony.  The 
veteran has not submitted any medical evidence that both 
nostrils result in 50 percent obstruction or that one nostril 
results in complete obstruction.  Based on the foregoing 
evidence, the Board finds that the nasal fracture has not 
resulted in a 50 percent obstruction of the nasal passages on 
both sides, or complete obstruction on one side.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson, 12 Vet. App. at 126-127.  The veteran has made 
no allegation since the February 2001 examination that the 
service-connected residuals of a nasal bone fracture have 
worsened.  

Accordingly, the preponderance of the evidence is against a 
compensable evaluation for residuals of a nasal bone 
fracture, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of frozen feet is denied.

Service connection for a right eye/right upper eyelid 
disability is denied.

An initial compensable evaluation for residuals of a nasal 
bone fracture is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


